Citation Nr: 0706462	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from June 20, 1999 to 
September 28, 1990, and from February 1991 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Almost four years have passed since the veteran's 
last PTSD examination.  While VA treatment records through 
May 2006 have been associated with the claims file, the 
records indicate that since October 2004 his PTSD has not 
been addressed during the treatment sessions due to other 
concerns he had of a crisis nature (proceeding with divorcing 
his spouse).  See April 2006 VA medical record (specialist 
concerned because the veteran's PTSD symptoms were not being 
directly worked on); see also December 2005 medical record.  
As such, an examination that reveals the current nature and 
extent of his PTSD is in order.  

Additionally, the July 2006 hearing transcript reveals the 
veteran testified to difficulties with co-workers at his 
previous place of employment but no efforts to obtain 
employment records have been made.  Nor has his vocational 
rehabilitation file been associated with his claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the following evidence and/or 
information, after obtaining any necessary 
releases:  veteran's employment records, 
to include any filed grievances, from his 
current employer, and from his previous 
employer, Vermont Department of Employment 
& Training located at 226 Holiday Drive, 
White River Junction, Vermont  05001.

2.  Obtain the veteran's VA clinical 
records from May 2006 to the present.

3.  Associate the veteran's vocational 
rehabilitation file, if any, with his 
claims file.

4.  Schedule the veteran for a PTSD 
examination to determine the current 
nature and extent of the veteran's PTSD.  
The examiner should identify symptoms of 
his psychiatric disability and comment on 
how it impacts on his social and 
occupational functioning, to include 
offering a Global Assessment of 
Functioning (GAF) Scale score due only to 
his PTSD.  Send the claims folder to the 
examiner for review.

5.  Thereafter, readjudicate the veteran's 
claim for an initial rating in excess of 
30 percent for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



